                                                        EXHIBIT   EXHIBIT
                                                                    A




                                                            A

Case 2:20-cv-01849-BHL Filed 12/14/20 Page 1 of 13 Document 1-1
Case 2:20-cv-01849-BHL Filed 12/14/20 Page 2 of 13 Document 1-1
Case 2:20-cv-01849-BHL Filed 12/14/20 Page 3 of 13 Document 1-1
Case 2:20-cv-01849-BHL Filed 12/14/20 Page 4 of 13 Document 1-1
Case 2:20-cv-01849-BHL Filed 12/14/20 Page 5 of 13 Document 1-1
Case 2:20-cv-01849-BHL Filed 12/14/20 Page 6 of 13 Document 1-1
Case 2:20-cv-01849-BHL Filed 12/14/20 Page 7 of 13 Document 1-1
Case 2:20-cv-01849-BHL Filed 12/14/20 Page 8 of 13 Document 1-1
Case 2:20-cv-01849-BHL Filed 12/14/20 Page 9 of 13 Document 1-1
Case 2:20-cv-01849-BHL Filed 12/14/20 Page 10 of 13 Document 1-1
Case 2:20-cv-01849-BHL Filed 12/14/20 Page 11 of 13 Document 1-1
Case 2:20-cv-01849-BHL Filed 12/14/20 Page 12 of 13 Document 1-1
Case 2:20-cv-01849-BHL Filed 12/14/20 Page 13 of 13 Document 1-1
